In an action, inter alia, to recover damages for medical malpractice, the plaintiff appeals from an order of the Supreme Court, Kings County (Patterson, J.), dated January 23, 2002, which granted the motion of the defendant New York City Health & Hospitals Corp., to dismiss the complaint insofar as asserted against it for failure to serve a notice of claim.
Ordered that the order is affirmed, with costs.
Contrary to the plaintiffs contention, her service of a notice of claim upon the Comptroller of the City of New York was *618insufficient to constitute service upon the defendant New York City Health & Hospitals Corp. (hereinafter HHC) (see McKinney’s Uncons Laws of NY § 7401; Hazell v New York City Health & Hosps. Corp., 290 AD2d 533 [2002]; Henderson v City of New York, 259 AD2d 401 [1999]; Stallworth v New York City Health & Hosps. Corp., 243 AD2d 704 [1997]; Oxley v City of New York, 240 AD2d 643 [1997]; cf. Viruet v City of New York, 97 NY2d 171 [2001]). Accordingly, the Supreme Court properly granted HHC’s motion to dismiss the complaint insofar as asserted against it for failure to properly serve a notice of claim. Krausman, J.P., Townes, Crane and Mastro, JJ., concur.